Citation Nr: 1715081	
Decision Date: 05/05/17    Archive Date: 05/11/17

DOCKET NO.  11-34 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric condition, to include depression and mood disorder, not otherwise specified (NOS).

2.  Entitlement to service connection for chemical dependency.

3.  Entitlement to service connection for treatment purposes only under 38 U.S.C. Chapter 17 for an acquired psychiatric condition, to include depression and mood disorder, NOS.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran served on active duty from February 1991 to February 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

The Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing in March 2014.  A transcript is of record.

This claim was previously before the Board in October 2014, at which time the Board remanded it for additional development.  The requested development has been completed, and the claim is properly before the Board for appellate consideration.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's acquired psychiatric disability did not have its onset in active service or within two years of service and is not otherwise the result of a disease or injury, if any, incurred in active service.

2.  The preponderance of the evidence does not show that chemical dependency, including alcohol abuse, was caused or aggravated by a service-connected disability.
CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired psychiatric disability, to include depression and mood disorder, NOS, have not been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).

2.  The criteria for service connection for drug abuse are not met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).

3.  The criteria for service connection for treatment purposes only under 38 U.S.C. Chapter 17 for an acquired psychiatric disability, to include depression and mood disorder, NOS, have not been met.  38 U.S.C.A. §§ 1110, 1154(a), 1702(b), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 17.109 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).  Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Such notice must advise that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id.; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2016); see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The duty to notify has been met.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187.

With respect to the duty to assist in this case, the Veteran's service treatment records (STRs), VA treatment records, and private treatment records have been obtained and associated with the claims file.  An opinion was obtained from a Veterans Health Administration (VHA) physician in conjunction with the claims.  Overall, the VHA physician provided well-reasoned rationales for the opinions.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Veteran was afforded a hearing before a VLJ in which he presented oral argument in support of his claims.  

II.  Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting service, was aggravated therein.  38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability, there must be competent evidence of the following:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or nexus between the present disability and the disease or injury incurred or aggravated during service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

In addition to the elements of direct service connection and presumptive service connection, service connection may also be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2016).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

Service connection on a direct basis for substance abuse is precluded.  There is a limited exception to this doctrine when there is clear medical evidence establishing that alcohol or drug abuse was acquired as secondary to a service-connected disability, itself not due to willful misconduct.  See Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).

Service connection will also be presumed for certain chronic diseases, including psychoses, if manifest to a compensable degree within one year after discharge from service.  See 38 C.F.R. §§ 3.307, 3.309 (2016).

For the purposes of treatment under 38 U.S.C. Chapter 17, any veteran of the Persian Gulf War who develops an active mental illness shall be deemed to have incurred such disability in the active military, naval, or air service if such veteran develops such disability within two years after discharge or release from the active military, naval, or air service and before the end of the two-year period beginning on the last day of the Persian Gulf War.  38 U.S.C.A. § 1702 (West 2014); 38 C.F.R. § 17.109 (2016).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

The Veteran's September 1990 enlistment examination noted no psychiatric abnormalities or defects.  The Veteran is thus presumed to have been sound upon his entrance into the Navy.  See 38 C.F.R. § 3.304(b).  While the Veteran has reported to various treatment and rehabilitation providers that he initially began drinking alcohol prior to service, his inconsistent statements regarding the year in which he began getting drunk regularly and first had difficulty stopping drinking are found by the Board to not rise to the level necessary to rebut the presumption of sound condition at entrance.  Of note, the Veteran was approximately 21 years of age when he entered military service, and the STRs document that the Veteran was involved in a DUI in May 1994.  Although this would make the Veteran 24 years of age at the time, the Veteran reported to one social worker that his DUI occurred at age 21.  Further inconsistencies lessen the reliability of the Veteran's statements regarding substance use pre-service.  

The Veteran's STRs document complaints and treatment for mental health and substance-abuse issues during service.  A June 1991 outpatient psychiatric evaluation following four months of service noted that the Veteran was unhappy with military life, and he stated that his religious beliefs prevented him from continuing in the military.  He was diagnosed with an occupational problem, and was noted to be fit for full duty.  The Veteran's service personnel records include a performance record showing high marks (3.8 or 4.0) for reliability, military bearing, and personal behavior in evaluations from July 1991 to August 1993, while aboard the USS Thomas C. Hart.  The Veteran was also awarded the Battle E award, described by the Veteran as "sailor of the year," for 1992.  The Veteran reported at a January 2012 private psychiatric evaluation that he was promoted, his family was "doing real good," and that he started to drink heavily, especially when in ports.

The Veteran was transferred to duty aboard the USS America in September 1993.  He has consistently reported that following six-months at sea, he came home in February 1994 and discovered that his wife had been unfaithful, after which she barred him from the house and took out a restraining order against him.  A July 1994 record of medical care documents that he came to the clinic wanting help with his drinking, and reporting becoming depressed after the events in February with a subsequent decline in his work performance.  The Veteran reported that he had been drinking heavily in March (about one pint of hard liquor per day), had significant command problems since then (Captains Mast, UA, Driving Under the Influence), and had three instances of blacking out.  The enlisted performance record referenced above includes notations of non-judicial punishments in July and September 1994, and the Veteran's evaluation scores decreased significantly in the evaluation covering the period from September 1994 to February 1995 (with personal behavior decreased to 2.8 and reliability down to 3.0).  He presented in July 1994 for voluntary detoxification and Drug Abuse Programs of America (DAPA) referral, and was assessed with alcohol dependence and situational depression, with a staff sick call note indicating that he met DSM III criteria consistent with alcohol dependence.  A July 1994 memorandum from the Counseling and Assistance Center states that the Veteran was considered alcohol dependent.  For the period from February to May 1994, he reported drinking one quart of beer five times weekly and one half pint liquor three times weekly, with these overlapping one to two times weekly.  The Veteran was recommended for placement in the Level III treatment program, and an August 1994 Level III note laid out the plan for rehabilitation.  A September 1994 printout indicates that the punishment awarded for the NJP on July 1994 was vacated due to continued misconduct.  The Veteran separated from service in February 1995, and the record of his January 1995 separation examination does not include notation of any psychological abnormalities or defects on clinical evaluation, and the Veteran reported no present or history of depression or excess worry or nervous trouble of any kind.

The Veteran reports that he went through "treatment" at least three times through Tennessee VA facilities between 1995 and 1997.  The earliest post-service treatment records in the claims file are from December 1997, where the Veteran reported ongoing alcohol and drug use and sought entrance into a substance abuse treatment program.  A February 1999 Seattle VA treatment record, however, noted that the Veteran was treated at the VA Medical Center (VAMC) in Nashville, Tennessee in a long-term program, after which the Veteran reported abstinence for one and a half years.  VA treatment records from 1997 to the present document significant recurrent treatment for alcohol and cocaine abuse and dependency.

The Veteran asserts that he suffers from an acquired psychiatric disorder that arose during or is a result of his military service.  He further contends that his alcohol and drug abuse resulted from his depression in service, and that he drank when he was depressed and as a way to cope.  As described above, the Veteran's service treatment and personnel records demonstrate that following his reported discovery of his spouse's infidelity, the Veteran's work performance declined, he received punishments and incurred a DUI, sought treatment for increased alcohol use, and was provided with diagnoses of alcohol dependency and situational depression.  The Veteran's January 1995 separation examination did not document any psychological abnormalities or defects found on clinical evaluation, and the Veteran reported no history of or presently-experienced depression or excess worry or nervous trouble of any kind.

Following separation from service, the Veteran reported during a December 1997 addiction severity evaluation for a substance abuse treatment program that there was a significant time when he experienced serious depression, anxiety, hallucinations, trouble understanding and concentrating, and thoughts of suicide.  At the time of the interview, the Veteran was noted to be evasive and hostile, but not depressed or anxious.  

A February 1999 Seattle domiciliary interim history and physical note documents that the Veteran denied any current mental or emotional problems.  He reported that he had outpatient treatment in the military from 1994 to 1995 for depression related to marital problems.  The impression given was long history of substance abuse, no evidence of cognitive or functional impairment.  The Veteran was found to have no symptoms of depression.  A March 1999 VA chaplain note documents the Veteran's report that he attributed his initial descent into addition to the pain of discovering his wife's infidelity during his Navy cruise.  An April 1999 VA discharge summary included Axis I diagnoses of alcohol and cocaine dependence and marijuana abuse.  The Veteran denied any history of prior mental health care.  VA treatment records from August 2004 and April 2006 include review of systems negative for any psychiatric symptoms.  An October 2008 VA treatment record includes a negative screen for depression.  A private group therapy note from August 2010 includes a diagnosis of depressive disorder; the record otherwise includes nothing in the description or notes to explain the basis for this diagnosis.  A November 2010 mental health treatment plan note includes a diagnosis of alcohol and cocaine abuse, three months remission.  It was noted that this disrupts the Veteran's mental health, but that there was no mental health condition requiring further intervention.  The Veteran denied significant mental health symptoms on interview.  In his February 2011 claim, the Veteran wrote that he was then attending monthly groups for depression.

The Veteran's mother submitted a lay statement in February 2011, indicating that his whole demeanor changed following his return from a six-month cruise during his Navy service.  After leaving the Navy, the Veteran appeared withdrawn and appeared to have given up on life.  She further reported that he became involved with alcohol and drugs after his Navy service.

An April 2011 VA mental health psychological assessment note documents the Veteran's report of depression and difficulties with alcohol since his military service.  While the Veteran reported alcohol and drug use prior to service, he stated that he began using them problematically towards the end of his military service.  The physician noted the Veteran's reports of symptoms of depression including increased need for sleep, nightmares, isolation, decreased appetite, irritability, and periods of intense anxiety when coping with an acute stressor, as well as anxiety of water since his time in the Navy.  It was noted that the Veteran was then endorsing symptoms of depression which he had not reported to previous VA mental health professionals.  The Veteran stated that he was not aware he was depressed until a short time ago, and had been receiving mental health (group therapy and medication) for depression from a private medical center.  The physician noted high substance abuse and low mental health difficulties.  Another April 2011 VA mental health note included impressions of alcohol dependence and depressive disorder, NOS.  A June 2011 VA mental health note documented an Axis I diagnosis of mood disorder, NOS.

The Veteran was provided with a VA mental health examination in July 2011 at which he stated that he was unsure when he first received post-service mental health treatment.  He described symptoms of "emotional problems," memory problems, social isolation, crying a lot, mood swings, and loss of pleasure in activities overall.  The examiner diagnosed the Veteran with mood disorder NOS and polysubstance dependency and opined that the Veteran's primary diagnosis had been chemical dependency and occasionally had included mood disorder.  The examiner stated that the Veteran's mood disorder may be related to drug dependency, and said that the mood disorder may not be present after a period of sobriety, but that it was also possible that the mood disorder would become more clearly delineated once the Veteran was sober for a period of time.  The examiner concluded that based on the current information available, it was less likely as not that the Veteran's mood disorder was related to the situational depression experienced in service.

An August 2011 VA discharge summary from a residential treatment program for alcohol dependence included a diagnoses of alcohol dependence (primary) and mood disorder.  A private opinion and examination note includes a detailed history of the Veteran's military experiences.  He stated that following the discovery of his wife's infidelity, and his increased drinking, he was unable to do his job anymore, that he was called names because of this inability, and he felt disgraced.  The August 2011 private examiner diagnosed the Veteran with major depressive disorder and alcohol dependence, marijuana abuse, and cocaine dependence, all in full remission with nine months of sobriety.  The Veteran reported feeling depressed each day, having low self-esteem, and feelings embarrassed and disgraced over what happened to him in the Navy, and that he turned to alcohol and drugs to cope with his emotions.  The examiner opined that the Veteran's chronic depression was less likely secondary to his military experiences and more likely than not secondary to his chronic alcohol and drug use, divorce, and multiple incarcerations.  No opinion was given as to the onset of such disorders.

In July 2012, the Veteran underwent VA examination regarding a skin condition/keloids.  At that time, the Veteran stated that his keloids interfered with his ability to pursue a girlfriend because he had to explain the skin lesions.  He stated that it "freaks them out," and therefore he is reluctant to get involved and was very self-conscious about them.  An October 2013 dermatology resident note recorded the Veteran's report that he has had romantic partners negatively comment on the appearance of his keloids, and stated that he was having difficulty with feelings of depression, shame, and sexual dysfunction.  A January 2014 VA medical opinion was provided finding that the Veteran's depression/mood disorders were less likely as not caused or aggravated by his service-connected scars, because he made no mention of related psychological distress in communications with his VA mental health providers, and the psychiatrist concluded that the depression/mood disorder was most likely caused by or a result of chronic substance abuse.  As the examiner did not indicate that he had considered the Veteran's statements made to other treatment providers, the opinion was deemed inadequate.

A March 2012 VA treatment note includes diagnoses of mood disorder NOS and polysubstance abuse.  The Veteran described triggers for relapse of cocaine, alcohol, and marijuana to include homelessness, being around the substances, and depression.  A February 2013 VA psychiatry note documents the Veteran's report of two years sobriety, and reports of symptoms of irritability, depression, and some mild difficulty with motivation and energy.  The Veteran noted that he could not point to any particular stressor or problem that might be causing depression.  He was diagnosed with depression, NOS, alcohol dependence in remission, and cocaine abuse in remission.  The Veteran submitted an April 2013 private psychologist opinion.  Based on the history provided by the Veteran (including reports of experiencing racial name-calling, verbal teasing for being unable to swim, and fearing the water), the psychologist opined that it was plausible that Navy service contributed to the Veteran's depression and substance abuse.  He stated that shaming from superiors and other sails about fear of water and racial name-calling can be powerful and painful demotivators, and that seeking relief with substances and self-medicating is consistent with the Veteran's experiences.  

At a September 2013 private evaluation, the Veteran described his substance use as self-medicating for his mental health issues.  The Veteran reported depression, anxiety, and sleep disturbance while in the Navy, and stated that he self-medicated with alcohol to decrease feelings of anxiety and depression.  He said he felt the depression was due to multiple factors including going overseas, being away from family, the stress of his job, and being belittled by other sailors.  Additionally, he reported nightmares, fear of the unknown while on watch, and being afraid of the water because he could not swim.  The Veteran described the impact of military experience as making him unhappy, creating trust and intimacy issues and a lack of self-confidence and self-esteem.  He described a high level of anxiety and depression and said that he felt anxious when he sees sailors in Navy uniform.  The evaluator noted that the Veteran's reported symptoms are consistent with anxiety and depression diagnoses.

An October 2013 VA psychology note documents the Veteran's ongoing reports of depression, anxiety, bad dreams, difficulty sleeping, and an eating disorder, with stressors including struggles due to being around several military personnel.  The Veteran reported sobriety for two years but drinking again beginning approximately one and a half months prior.  He reported ongoing trauma related to symptoms of intrusive memories, nightmares, physical and emotional reaction to reminders, avoidance of people and places, feeling detached from others, decreased positive emotions, hypervigilance, startle response, and irritability, with panic attacks two times per day triggered by certain people or situations, particularly military personnel.  The psychologist diagnosed depression, NOS, alcohol dependence in remission, and cocaine abuse in remission.  Separate October 2013 VA mental health discharge and post-discharge notes record the Veteran's reports of hopelessness and statement that he had a previous suicide attempt via overdose, as well as statements that his depression was worse.  A November 2013 VA note documents recent relapse on alcohol and other drugs in relation to depressed mood.

The Veteran testified at the March 2014 Board hearing that during service, he was naive and immature and did not know how to handle certain stress levels.  He said he had problems keeping up and was told to man up, could not find his way, and self-medicated with alcohol.  The Veteran described going from being sailor of the year with letters of commendation to getting punishments and being sent to treatment and diagnosed with depression.  Additional VA psychiatric and mental health records include diagnoses of depressive disorder, NOS, alcohol dependence and cocaine abuse in remission.  

In November 2014, a VA psychiatrist reviewed the record, submitted a VA examination report addendum, and provided diagnoses of polysubstance dependence, currently in remission, and unspecified personality disorder with antisocial traits.  Both had an onset well-before military service, based on the Veteran's April 1999 reports to VA that he started using alcohol and marijuana at age 14 with daily use at 19.  The Veteran also described dealing drugs for many years.  The psychiatrist stated that the situational depression in service was related to marital discord, and opined that "the Veteran has never had a genuine mood or depressive disorder," but that the mood symptoms experienced are a result of chronic substance abuse and psychosocial problems including incarceration, divorce, and homelessness due to a personality disorder.  The psychiatrist also stated that the theory of the "self-medication hypothesis" (wherein individuals with psychiatric disorders use substances to relieve psychiatric symptoms, with this pattern of usage predisposing them to addiction) was debunked by recent psychiatric research, citing to a specific medical article.  He further noted that the idea that the Veteran would abuse alcohol to medicate for depression was nonsensical, as alcohol is a central nervous system depressant that is known to exacerbate symptoms of depression.  The Board notes that although this psychiatrist opined in November 2014 that the Veteran suffers from a personality disorder, as opposed to a genuine mood or depressive disorder, this same psychiatrist provided an opinion in January 2014 which included notation of depression/mood disorders.

The Veteran submitted a December 2014 addendum to the April 2013 private opinion.  The psychiatrist again stated an opinion that the diagnoses of depression and substance abuse are based on high stress experiences when the Veteran was in the Navy and had painful shaming from superiors and other sailors about his fear of the water and the pain of racial name-calling.  The psychiatrist noted that this was a highly-charged and risky experience for the Veteran, with his Navy experience being unsafe and having the potential to result in injury or death.  Noting the painful and traumatic shame, and risk of physical harm, the psychiatrist opined that based on his professional experience and knowledge of similar situations, the Veteran's acquired psychiatric condition was at least as likely as not related to his Navy experience.

In August 2016, a VHA physician reviewed the record and wrote that it is very difficult to provide a diagnosis of an acquired mental health disorder for February 2011 to the present due to the presence of alcohol and other recreational drug usage.  There was no mention of any active mental health or affective disorder in the Mental Health Treatment Plan done in November 2010.  Subsequent evaluations picked up depression in the presence of concomitant use of alcohol and other drugs warranting recording comorbidity of alcohol dependence and polysubstance dependence in the medical record.  The DSM did not support making a single entity Axis I diagnosis in any category in the presence of any ongoing substance use.  It recommends considering a secondary diagnosis of substance induced disorder with a primary focus on the substance which is actively used.  

The VHA physician opined that the situational depression stemmed from the Veteran's discovery of his wife's infidelity upon his return home in February 1994.  The Veteran requested help for his drinking problem and depression in July 1994.  The record shows that he started using alcohol right after he became aware of his wife's unfaithfulness, and the use had escalated by July 1994.  He also reported depression at that time.  The VHA physician noted that although Naval service separated the Veteran from his home and family, it was very hard to say that his wife became unfaithful due to his service obligation and it would be unfair to state an opinion on the likelihood that this caused his reported depression.  It was noted that there was not any mention of a psychiatric disorder at the separation examination.  A diagnosis of depression was not made until August 2010.  The VHA physician opined that the current acquired psychiatric disability was not aggravated by the service-connected keloids.  The VA mental health treatment records do not mention the keloids, and it was first mentioned at a VA examination for a skin condition in July 2012.

Regarding substance-related disorders, the VHA physician diagnosed the Veteran with alcohol dependence, cocaine use disorder, and marijuana use disorder.  Alcohol appeared to be the Veteran's drug of choice and was used more frequently than the other two.  Most of his substance related treatments had alcohol use as the primary focus.  The VHA physician felt it is at least as likely as not that the current substance related disorder is a continuation of the alcohol dependence made during service in July 1994.  Substance addiction is a hard disease to get cured from and relapse is common during and after treatment.  It was also more likely than not that the initial manifestation of any current acquired psychiatric disability was a result of the Veteran's abuse of alcohol or drugs.   

The preponderance is against the claim of service connection for an acquired psychiatric disability, to include depression and mood disorder, NOS.  While the Veteran has made statements to the effect that he has an acquired psychiatric disability that is related to military service, he is not competent to make such a determination.  His statements on etiology are therefore not afforded probative value.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); citing Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir.2006)) (though the Federal Circuit held that lay evidence may be competent to establish a diagnosis of a condition, it did not state that lay evidence may be used to determine medical etiology).  

The December 2014 statement from the private psychologist is the only competent opinion of record stating that it is at least as likely as not that an acquired psychiatric disorder is related to service.  The Board gives it less probative value than the opinions from the VA examiners and the VHA physician because the private psychologist did not consider the Veteran's chemical dependency, which the record shows has been present and since his military service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  ("...[M]ost of the probative value of a medical opinion comes from its reasoning" and the Board "must be able to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion.").  The July 2011 VA examiner felt that the Veteran had situational depression during service and that it was less likely that the current mood disorder was related to it.  The primary diagnosis was chemical dependency and the mood disorder could be related to that.  The August 2011 private examiner opined that the Veteran had chronic depression that was less likely secondary to military experiences and more likely than not secondary to chronic alcohol and drug use, divorce, and multiple incarcerations.  The opinions are probative because they provide analysis in light of the Veteran's history.

Because the evidence preponderates against the claims of service connection for an acquired psychiatric disability, to include depression and mood disorder, NOS, the benefit-of-the-doubt doctrine is inapplicable, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55-57

Service connection on a direct basis for substance abuse is precluded.  Here, there is no evidence that the alcohol or drug disorder were secondary to the service-connected disabilities, which are painful keloids in the chest area and keloids on the jaw area.  See Allen, 237 F.3d at 1368.  Accordingly, the claim of entitlement to service connection for chemical dependency must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).

In regards to the claim for service connection for treatment purposes only under 38 U.S.C. Chapter 17 for an acquired psychiatric condition, to include depression and mood disorder, NOS, the earliest post-service treatment records related to an acquired psychiatric condition are from December 1997 VA addition medicine treatment.  The Veteran indicated having experienced serious depression, hallucinations, and trouble understanding, concentrating, or remembering within the  past 30 days.  He had experienced serious anxiety and serious thoughts of suicide in his life.  The interviewer did not feel that the Veteran was obviously depressed/withdrawn or obviously anxious/nervous, and that the Veteran did not have trouble with reality testing, thought disorders, paranoid thinking, trouble comprehending, concentrating, remembering, or suicidal thoughts.  It was also noted that the Veteran was hostile and evasive.  A February 1999 domiciliary interim history and physical note documents that the Veteran denied any current mental or emotional problems.  The Veteran was found to have no symptoms of depression.  VA treatment records from August 2004 and April 2006 include review of systems and were negative for any psychiatric symptoms.  An October 2008 VA treatment record includes a negative screen for depression.  The record first shows a diagnosis of depressive disorder in August 2010.  

Overall, the record does not show that the Veteran developed an active mental illness within two years of service.  See 38 U.S.C.A. § 1702(b); 38 C.F.R. § 17.109(b).  Because the evidence preponderates against the claim of service connection for treatment purposes only under 38 U.S.C. Chapter 17 for an acquired psychiatric disability, to include depression and mood disorder, NOS, the benefit-of-the-doubt doctrine is inapplicable, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55-57


ORDER

Entitlement to service connection for an acquired psychiatric condition, to include depression and mood disorder, NOS, is denied.

Entitlement to service connection for chemical dependency is denied.

Entitlement to service connection for treatment purposes only under 38 U.S.C. Chapter 17 for an acquired psychiatric condition, to include depression and mood disorder, NOS, is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


